Citation Nr: 0422504	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  97-25 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for bronchial 
asthma, currently rated as 10 percent disabling.

3.  Entitlement to service connection for 
hypercholesterolemia.

4.  Entitlement to service connection for lumbar spondylosis.

5.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from January 1981 to 
September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

As an initial matter, the Board no longer has authority to 
decide claims based on new evidence that it develops or 
obtains without obtaining a waiver.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The result is that the RO must review new 
evidence associated with the claims file and adjudicate the 
claim considering that evidence, as well as evidence 
previously of record.  In this case, a May 2004 medical 
statement from the Miami VAMC has recently been associated 
with the claims folder without a waiver, and has not yet been 
considered by the RO in adjudicating the claim on appeal.

Further, this statement indicates that the veteran was 
admitted to the PTSD Residential Rehabilitation Program at 
the Miami VAMC on March 29, 2004, and that his planned 
discharge date was June 18, 2004.  These treatment records 
have not been associated with the claims folder.  In light of 
VA's duty to request all available and relevant records from 
federal agencies, a search for all records of treatment from 
the Miami VAMC should be completed by the RO.  Additionally, 
a July 2001 statement from the veteran indicates that he was 
continuing to receive treatment at the San Juan VAMC and the 
Aricebo VAOPC.  Although treatment notes from the San Juan 
VAMC, dated through October 2001, and treatment records from 
the Aricebo OPC, dated through July 2001, have been 
associated with the claims folder, complete medical records 
from these two facilities should be obtained.  See 38 C.F.R. 
§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (because VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision is made).

In a statement dated in February 2003, the veteran indicated 
that since the time of his August 2002 VA PTSD examination 
and his September 2002 VA respiratory examinations, his 
symptoms had worsened.  The Board concludes that in order to 
comply with VA's duty to assist and because the evidence of 
record with regard to the veteran's PTSD and bronchial asthma 
may be stale, he is entitled to current VA examinations.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991) (VA's fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous examination).

The Board also notes that the veteran has indicated that he 
had to "carry heavy patients" during service, which injured 
his back.  As a lay person, the veteran is competent to 
provide evidence of the occurrence of such observable 
symptoms and events during service; however, a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Given the veteran's statements and the uncertainty as to the 
etiology of his lumbar spondylosis, noted just a few months 
following service, on remand he should also be afforded an 
appropriate VA examination to resolve this matter.  See 
Horowitz v. Brown, 5 Vet. App. 217 (1993) (where there is a 
reasonable possibility that a current condition is related to 
or is a residual of a condition experienced in service, the 
Board should seek "a medical opinion as to whether [the 
claimant's] current disabilities are in any way related to or 
a residual of those experienced in service.")  Medical 
expertise informed by full review of the veteran's history, 
as well as appropriate testing and examination is required.

The record also reflects that the veteran is receiving 
benefits from the Social Security Administration (SSA).  The 
veteran should be requested to indicate whether these are 
disability benefits.  If so, records used by the SSA in 
making its decision should be obtained.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

1.  The RO should obtain copies of 
treatment records for the veteran 
from (a) the Miami VAMC PTSD 
Residential Rehabilitation Program 
since March 2004, (b) the San Juan 
VAMC since October 2001, and (c) the 
Aricebo OPC since July 2001.

2.  The RO should request that the 
veteran indicate whether he is 
receiving SSA disability benefits.  
If so, the RO should obtain copies of 
all decisions made by the SSA as to 
the veteran, and the medical records 
relied upon by the SSA in making its 
decisions.

3.  Thereafter, the RO should 
schedule the veteran for a VA 
respiratory examination to determine 
the extent of disability caused by 
his service-connected bronchial 
asthma.  All indicated evaluations, 
studies, and tests deemed necessary 
by the examiner should be 
accomplished, to include pulmonary 
function testing.  The examiner is 
requested to state whether the 
veteran's asthma requires:

a) daily use of systemic (oral or 
parenteral) high dose 
corticosteroids, immuno-suppressive 
medications, or

b) at least three courses of systemic 
(oral or parenteral) corticosteroids 
per year, or

c) daily inhalational or oral 
bronchodilator therapy or 
inhalational anti-inflammatory 
medication.  

The veteran's claims folder must be 
made available to the examiner for 
review, and the examiner should 
indicate that he or she has reviewed 
the claims files.  

4.  The RO should schedule the 
veteran for a PTSD examination to 
determine the extent of disability 
caused by his service-connected PTSD.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that 
the claims file was reviewed.  The 
examiner is asked to discuss all 
current symptoms and manifestations 
of the veteran's PTSD to include a 
Global Assessment of Functioning 
(GAF) score.  A rationale for all 
opinions and conclusions must be 
provided.  

5.  The RO should schedule the 
veteran for an examination by an 
appropriate specialist to determine 
the etiology and date of onset of his 
lumbar spondylosis.  The claims 
folder must be made available to the 
examiner for review.  The examiner 
should elicit from the veteran his 
account of the history of his low 
back disorder, to include any in-
service trauma.  The examiner should 
identify all relevant pathology which 
is present and describe the nature 
and progress of any pathology which 
has been identified.  After reviewing 
the records and examining the 
veteran, the examiner is requested to 
express opinions as to the following 
questions:

?	What is the apparent/likely date of 
onset and etiology of the veteran's 
lumbar spondylosis?

?	Is it at least as likely as not 
that the current lumbar 
spondylosis was caused or 
aggravated by an in-service 
injury (i.e., heavy lifting)?

The examiner should identify the 
information on which he or she based 
his or her opinions.  The opinions 
should adequately summarize the 
relevant history and clinical 
findings, and provide explanations as 
to all medical conclusions rendered.  

6.  The RO then should re-adjudicate 
the veteran's claims in light of the 
evidence added to the record since 
the last Supplemental Statement of 
the Case (SSOC).  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should 
be furnished a SSOC and be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




